Citation Nr: 1031661	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  04-39 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in May 2004, a statement of the case 
was issued in August 2004, and a substantive appeal was received 
in November 2004.

The Board observes that the April 2004 rating decision granted 
service connection for tinnitus and bilateral hearing loss.  The 
Veteran's May 2004 notice of disagreement included the ratings 
assigned for the service-connected tinnitus and bilateral hearing 
loss.  Subsequently, the Veteran clarified through his VA Form 9, 
received by VA in November 2004, that he no longer desired to 
appeal the tinnitus and bilateral hearing loss issues.  Thus, 
those issues are not currently in appellate status.

In addition, although the Veteran requested a Board hearing on 
his VA Form 9, he later withdrew his request through a VA Form 
21-4138, received in March 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran contends that he is entitled to service 
connection for a low back disability.  Briefly, the Veteran 
maintains that his low back disability is related to in-service 
injuries sustained after falling from a climbing pole on two 
separate occasions.  The Veteran claims to have been treated at 
the Army Hospital in Fort Polk, Louisiana after the second fall, 
and that the fall resulted in the gaffing of his ankle and back 
pain.  The Board notes that the Veteran's service treatment 
records document that he was treated at the Army Hospital in Fort 
Polk, Louisiana in November 1965; the Veteran's chief complaint 
was that he spiked himself in the ankle. 

Service treatment records also show that the Veteran was seen in 
September 1967 for complaints of low back pain and pain in the 
low thoracic area, which was secondary to lifting weights.  The 
Veteran was diagnosed with a muscle spasm at the T12 level.  
During the Veteran's military separation examination, in March 
1968, he denied any recurrent back pain.  The Veteran's spine was 
clinically evaluated as normal.

In support of his claim, the Veteran has submitted multiple 
private medical opinions.  The Board notes that these medical 
opinions are speculative in nature and provide minimal probative 
value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The 
Veteran has also submitted multiple lay statements which contend 
that the Veteran did not have a back disability prior to service, 
but that he had a back disability after his discharge.

The appellant was afforded a VA examination for his claimed low 
back disability in November 2003.  The examiner diagnosed the 
Veteran with post-traumatic degenerative joint disease of the 
lumbosacral spine.  The Board notes that a medical nexus opinion 
was neither requested nor offered.

In January 2008, the Veteran underwent another VA medical 
examination in connection with this appeal.  The examiner 
diagnosed the Veteran with myofascial lumbar syndrome.  The 
examiner concluded that the Veteran's current complaints of lower 
lumbar pain were less likely than not related to the single 
incident in the service when he strained his paraspinous muscles 
at the T12 level while lifting weights.  The examiner's rationale 
was that the Veteran's current pain was localized to the lower 
lumbar area, and that he was nontender in the lower thoracic 
area, which was the site of his in-service injury.

The Veteran's essential contention is that his low back 
disability originated during service after falling from a 
climbing pole on two separate occasions, and that he has 
experienced low back pain since service.  The Board finds that 
the Veteran is competent to observe and report falling from a 
pole and back pain.  See Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007) (providing that lay testimony is competent to establish 
the presence of observable symptomatology, such as varicose 
veins, and may provide sufficient support for a claim of service 
connection).  In addition, the Board finds that the Veteran's 
contention that he experienced low back pain after falling from a 
climbing pole on two separate occasions to be credible.

VA has a duty to assist claimants in the development of facts 
pertinent to their claims, and VA must accomplish additional 
development of the evidence if the record currently before it is 
inadequate.  See 38 U.S.C.A. § 5103A(d)(2).  Unfortunately, the 
Board finds that there is currently insufficient competent 
medical evidence on file for making a decision on the claim.  In 
this regard, the Board notes that Veteran's private medical 
opinions are speculative, and the January 2008 VA examiner did 
not consider the Veteran's in-service low back injuries sustained 
after falling from a climbing pole.  In view of the fact that the 
VA examiner did not discuss the Veteran's in-service falling 
injuries, the opinion is arguably inadequate.  Therefore, the 
Board finds that a VA examination and medical opinion, which is 
clearly based on full consideration of the Veteran's documented 
medical history and assertions and which is supported by a 
clearly stated rationale, is needed to resolve the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Barr v. Nicholson, 
21 Vet. App. 303, 311-12 (2007); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed low back 
disability.  It is imperative that the claims 
folder be reviewed in conjunction with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
tests and clinical findings should be clearly 
reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinion (in responding the examiner 
should assume for the sake of argument that 
the Veteran did in fact experience back pain 
after falling from a climbing pole on two 
separate occasions during active duty 
service):

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the Veteran's claimed low back disability 
is causally related to his active duty 
service or any incident therein (to 
specifically include the two incidents 
involving falling from a climbing pole)?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.  

2.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained and ensure that 
an adequate opinion with rationale has been 
offered.

3.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue on appeal should be 
readjudicated.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

